

 

EXHIBIT 10.1


















LEASE AGREEMENT






executed by and between




SARCOM Properties, Inc. - lessor


AND


AF Services, LLC - lessee


























dated: December 1, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1.
DEFINITIONS
1

2.
INITIAL TERM
2

3.
BASE RENT
2

4.
OPERATING, MAINTENANCE, TAXES, AND OTHER EXPENSES
2

5.
BUDGET FOR OPERATING, MAINTENANCE, TAXES AND OTHER EXPENSES
5

6.
CONSTRUCTION AND COMPLETION OF THE PREMISES
6

7.
OPTION TO TERMINATE
7

8.
FORCE MAJEURE
7

9.
ASSIGNMENT BY LESSOR
7

10.
LIMITATION ON SERVICES
8

11.
QUIET ENJOYMENT
8

12.
CERTAIN RIGHTS RESERVED TO THE LESSOR
8

13.
CERTAIN RIGHTS OF LESSEE
9

14.
ESTOPPEL CERTIFICATES
9

15.
WAIVER OF CERTAIN CLAIMS BY LESSEE
9

16.
WAIVER OF CERTAIN CLAIMS BY LESSOR
10

17.
MUTUAL WAIVER OF SUBROGATION
10

18.
INDEMNIFICATION
11

19.
LIABILITY INSURANCE
11

20.
FIRE AND EXTENDED COVERAGE INSURANCE
12

21.
HOLDING OVER
12

22.
ASSIGNMENT AND SUBLETTING
12

23.
CONDITION OF PREMISES
13

24.
USE OF PREMISES
13

25.
GENERAL REPAIRS BY LESSOR/MAINTENANCE BY LESSEE
13

26.
DAMAGE OR DESTRUCTION TO THE BUILDING
14

27.
EMINENT DOMAIN
14

28.
LESSOR’S REMEDIES
15

29.
SUBORDINATION OF LEASE
17

30.
NOTICES AND CONSENTS
18

31.
NO ESTATE IN LAND
18

32.
INVALIDITY OF PARTICULAR PROVISIONS
18

33.
MISCELLANEOUS TAXES
18

34.
BROKERAGE
19

35.
SPECIAL STIPULATIONS
19

36.
SECURITY DEPOSIT
20

37.
LIMITATION OF LESSOR’S LIABILITY
20

38.
FINANCIAL STATEMENTS
20

39.
HAZARDOUS SUBSTANCES
20



Exhibit A – Legal Description
Exhibit B – Premises
Exhibit C – Tenant Improvements
           
 
I

--------------------------------------------------------------------------------


 
Exhibit D - Rules and Regulations
Exhibit E – PC Mall, Inc. Guarantee


 
 

 
II

--------------------------------------------------------------------------------

 



LEASE AGREEMENT


By this Lease Agreement (hereafter sometimes referred to as the “Lease”) dated
this 19th day of February, 2010, by and between, SARCOM Properties, Inc., an
Ohio corporation, organized under the laws of the State of Ohio (hereafter
referred to as the “Lessor”) and AF Services, a limited liability company
organized under the laws of the State of Delaware (hereafter referred to as the
“Lessee”), Lessor hereby leases unto Lessee, and Lessee accepts and leases from
Lessor the Premises as hereinafter described for the term, the rent, and subject
to the conditions and covenants hereinafter provided.


In consideration thereof, the parties covenant and agree as follows:


1.           DEFINITIONS


Unless the context otherwise specifies or requires, the following terms shall
have the following meanings herein specified.


 
(a)
The term “Real Property” shall mean a certain tract of real estate commonly
known as 8337 Green Meadows Drive, Lewis Center, Ohio, the legal description of
which is attached hereto and marked as Exhibit “A.”



 
(b)
The term “Building” shall mean a 2-story building containing approximately one
hundred forty-four thousand (144,000) leasable square feet of space, more or
less, located upon the Real Property as hereinabove defined.



 
(c)
The term “Premises” shall mean the one-hundred twenty-one thousand four hundred
eighty-six (121,486) leasable square feet of the Building as outlined on the
diagram attached hereto and marked as Exhibit “B.”



 
(d)
The term “Common Area” shall mean all areas, space, equipment, improvements and
facilities located on the Real Property and in or near the Building provided by
Lessor for the common or joint use and benefit of the occupants of the Building,
their agents, employees, servants, and invitees, including but not limited to,
the parking areas, driveways, entrances, exits, sidewalks, ramps and landscaped
areas.



 
(e)
The term “Real Estate Taxes and Assessments” shall mean all real estate taxes
and any special assessments accruing during the term of the Lease, or any taxes
which shall be levied in lieu of such taxes on the gross rentals of the Real
Property and Building, but shall not include any penalties or interest payable
by reason of failure to pay such taxes and assessments, except to the extent
that such penalties or interest have



1

--------------------------------------------------------------------------------


 
 
been assessed as a result of Lessee’s failure to timely pay Additional Rent as
defined herein.

 
2.           INITIAL TERM


The term of this Lease shall commence on the 1st day of January, 2010 (hereafter
the “Commencement Date”) and shall expire (unless sooner terminated pursuant to
provisions contained herein) on the 31st day of December, 2014, for a term of
five (5) years.


3.           BASE RENT


The Lessee shall pay to the Lessor as annual Base Rent, in legal tender at the
Lessor’s address at 1297 Sherborne Lane, Powell, OH 43065, or such other address
as may be designated by Lessor the annual sum of Five Hundred Forty Thousand and
No/100 Dollars ($540,000.00) in equal monthly installments of Forty-Five
Thousand and No/100 Dollars ($45,000.00) promptly on the first day of every
calendar month of the term, beginning on the Commencement Date.  Beginning on
January 1, 2011, the Base Rent shall be increased every twelve (12) months by
two percent (2%).   For example, the monthly base rent beginning January 1, 2011
shall by 102% of the monthly base rent due and payable during 2010, and the
monthly base rent beginning January 1, 2012 shall be 102% of the monthly base
rent due and payable during 2011, etc.


The Base Rent shall be payable without demand, the same being hereby waived, and
without any set off or deduction whatsoever.


4.           OPERATING, MAINTENANCE, TAXES, UTILITIES AND OTHER EXPENSES


In addition to the Base Rent specified in Section 3 above, Lessee agrees to pay
its proportionate share of Operating, Maintenance, Taxes, Utilities and Other
Expenses as hereinafter defined.


The amount of Lessee’s proportionate share of Operating, Maintenance, Taxes,
Utilities and Other Expenses within this Section shall be eighty-four and
thirty-six one hundredths percent (84.36%) of the total Operating, Maintenance,
Taxes, Utilities and Other Expenses as hereafter described.


Operating, Maintenance, Taxes, Utilities and Other Expenses are defined as
expenses incurred by a reasonable and prudent operator of an office/warehouse
building in Columbus, Ohio, and shall include but not be limited to the
following:


 
(a)
Real Estate Taxes and Assessments as defined in Section 1(e);



 
(b)
Premiums paid for insurance, including flood, water damage, rental interruption,
fire, and extended coverage insurance for the Building and other improvements
and for comprehensive public liability insurance,

 
 
2

--------------------------------------------------------------------------------




 
including umbrella coverage, for the Common Areas, Building, and Real Property;

 
 
(c)
Cost of all utilities including electricity, gas, water and sewer services for
the Building and the Common Areas;



 
(d)
Janitorial service, landscaping and lawn care, snow removal, and trash removal;



 
(e)
All maintenance and repairs of Building  including but not limited to
electrical, plumbing, heating, air conditioning and mechanical, parking areas
and access drives, sidewalks and grounds;



 
(f)
Cost of capital repairs undertaken to maintain the value and condition of the
Building and Real Property amortized over their useful life;



 
(g)
Costs of operating personnel, including salaries and related benefits, auditors’
fees, attorneys’ fees and management fees; and



 
(h)
Any and all taxes not described within subparagraph (a) herein (i.e., personal
property taxes for equipment used to service the Building), except capital gains
taxes, corporate, inheritance, estate or income taxes properly assessed against
and payable by Lessor.



Operating, Maintenance, Taxes, Utilities and Other Expenses shall specifically
exclude, however, the following:  (i) costs of alterations of tenant spaces
(including all tenant improvements to such spaces); (ii) costs of capital
improvements except as set forth in (e) above; (iii) depreciation, interest and
principal payments on mortgages, and other debt costs, if any; (iv) real estate
brokers' leasing commissions or compensation and advertising and other marketing
expenses; (v) payments to affiliates of the Lessor for goods and/or services in
excess of what would be paid to non-affiliated parties for such goods and/or
services in an arm's length transaction; (vi) costs or other services or work
performed for the singular benefit of another tenant or occupant (other than for
common areas of the Building); (vii) legal, space planning, construction, and
other expenses incurred in procuring tenants for the Building or renewing or
amending leases with existing tenants or occupants of the Building; (viii) costs
of advertising and public relations and promotional costs and attorneys' fees
associated with the leasing of the Building; (ix) any expense for which Lessor
actually receives reimbursement from insurance, condemnation awards, other
tenants or any other source; (x) costs incurred in connection with the sale,
financing, refinancing, mortgaging, or other change of ownership of the
Building; (xi) rental under any ground or underlying lease or leases, (xii)
overhead and administrative costs of Landlord not directly incurred in the
operation and maintenance of the Building, (xiii) contributions to operating
expense reserves, (xiv) the cost of correcting defects in the construction of
the Building or any common areas; provided, however, that repairs resulting from
ordinary wear and tear shall not be deemed to be defects, (xv) legal fees
relating to the ownership, construction, leasing,
 
3

--------------------------------------------------------------------------------


 
sale of or relating to any litigation in any way involving the Building, or any
common areas, or to the enforcement of the terms of any lease, (xvi) any
interest or penalty incurred due to the late payment of any operating expense,
(xvii) the cost of correcting any applicable building or fire code violation(s)
or violations of any other applicable law relating to the Building, or any
common areas, and any costs of any penalty or fine incurred for noncompliance
with the same, and any costs incurred to comply with laws relating to the
removal of Hazardous Substance as defined in Article 39 below) which was in
existence in the Building or on the Real Property prior to the Commencement
Date, and was of such a nature that a federal, state or municipal governmental
authority, if it had then had knowledge of the presence of such Hazardous
Substance, in the state, and under the conditions that it then existed in the
Building, would have then required the removal of such Hazardous Substance or
other remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat Hazardous Substance, which Hazardous Substance
is brought into the Building after the date hereof Lessor or any other tenant of
the Building and is of such a nature, at that time, that a federal, state or
municipal governmental authority, if it had then had knowledge of the presence
of such Hazardous Substance, in the state, and under the conditions, that it
then exists in the Building, would have then required the removal of such
hazardous material or other remedial or containment action with respect thereto,
(xviii) any personal property taxes of the Lessor for equipment or items not
used directly in the operation or maintenance of the Building, not connected
therewith, (xix) all bad debt loss, rent loss, or reserve for bad debt or rent
loss, (xx) payroll and payroll related expenses for any employees in commercial
concessions operated by Lessor, and (xxi) all expenses directly resulting from
the gross negligence or willful misconduct of Lessor or its employees.


All Operating, Maintenance, Taxes and Other Expenses shall be determined on the
accrual basis; provided however, if any refund or rebate is received directly or
indirectly by Lessor, then the amount of such expense shall be based on the
amount actually incurred after deduction of any refund or rebate. The total
expenses computed for determining Lessee’s share shall not include any expenses
charged or properly chargeable to another tenant in the Building because of such
tenant’s excessive use of electricity, heating and cooling or because of such
tenant’s intentional or negligent damage to the Building or Real Property or
such tenant’s breach of its Lease Agreement with Lessor.


During any calendar year, or portion thereof in which less than ninety-five
percent (95%) of the total leasable square footage of the Building is leased,
Lessor may adjust the Operating, Maintenance, Taxes and Other Expenses which
vary with level of occupancy of the Building for that calendar year or portion
thereof to reflect what such Operating, Maintenance, Taxes and Other Expenses
would have been had the Building been fully leased.  Notwithstanding the
foregoing, Landlord shall not profit from Landlord’s collection of Operating,
Maintenance, Tax and Other Expenses nor collect in excess of 100% of such
expenses actually paid by Landlord.


Lessee shall have the right, exercisable not more often than once each fiscal
 
4

--------------------------------------------------------------------------------


 
year, after reasonable notice to Lessor (the "Inspection Notice"), to inspect
and photocopy Lessor's accounting records pertaining to the expenses at Lessor's
office in the Building. If, after such inspection, Lessee disputes the amount of
expenses payable by Lessee, Lessee shall be entitled to retain a national,
independent, certified public accountant (the "CPA") to audit and/or review
Lessor's records. Lessee shall give Lessor thirty (30) days notice that Lessee
intends to cause Lessor's books and records with respect to the preceding fiscal
year to be audited, identifying the expense in question and setting out in
reasonable detail the reason why such expense should not be binding on Lessee.
If Lessee does not cause such audit to be accomplished within ninety (90) days
after Lessor's receipt of the Inspection Notice, Lessee's right to object to any
such expense shall terminate. Lessee shall pay all costs of such audit
(including, without limitation, any and all copying costs), unless the actual
amount of Additional Rent for any fiscal period is determined by the CPA to be
five percent (5%) greater than the amount of Additional Rent for the same fiscal
period set forth in the actual expenses submitted to Lessee by Lessor, in which
event Lessor shall pay for the audit. Any such audit shall occur only in such
offices and such location at the Building as Lessor shall designate. The amount
of Additional Rent payable by Lessee to Lessor shall be appropriately adjusted
on the basis of such audit and, if the audit shows (a) that Lessor has
overcharged Lessee, then Lessor shall credit such overcharge against the next
installment of Rent coming due hereunder or (b) that Lessor has undercharged
Lessee, then Lessee shall pay to Lessor such amount due as additional rent
within thirty (30) days following the completion of such audit.


The payment of the Lessee’s proportionate share of Operating, Maintenance, Taxes
and Other Expenses shall be considered as Additional Rent, and shall be paid in
accordance with Section 5 entitled Budget for Operating, Maintenance, Utilities,
Taxes and Other Expenses.


5.
BUDGET FOR OPERATING, MAINTENANCE,  UTILITIES, TAXES AND OTHER EXPENSES



Relative to the payment of Lessee’s proportionate share of Operating,
Maintenance, Taxes, Utilities and Other Expenses, the Lessor shall provide prior
to the Commencement Date an estimate, upon review of all reasonably
ascertainable information, of its total projected costs for the same for the
next ensuing calendar year or the remaining portion of the existing calendar
year as Lessor shall determine.  Lessor shall thereafter provide to Lessee a
statement indicating the same, and the Lessee’s proportionate share of the same,
and the Lessee’s respective monthly contribution of the same.


Lessee shall thereafter pay in advance, on the first day of every calendar month
of the term, without demand, the same being hereby waived, and without any set
off or deduction whatsoever, and in accordance with all the terms and conditions
relative to the payment of Base Rent, its monthly contributions as so
projected.  These sums are sometimes herein referred to as Additional Rent.
 
5

--------------------------------------------------------------------------------




Lessor shall upon completion of each calendar year diligently prepare an
accounting of the actual costs incurred relative to the same including the
Lessee’s proportionate share of such actual costs.  Lessor shall provide such an
accounting to Lessee upon completion of the same, but in no event later than
April 1 of such year.  Thereafter, Lessee may upon reasonable notice and during
normal business hours, review the books and records of the Lessor as they relate
to such estimates and/or accountings, and Lessee may, upon payment of any costs
associated therewith, obtain copies of the same.


With respect to Lessee’s proportionate share, upon determination of the actual
costs incurred as set forth above, if such actual costs incurred by Lessor
exceed the actual amounts paid by Lessee pursuant to the estimated payments as
described above, Lessee shall promptly pay over unto Lessor an amount equal to
the difference between the actual costs incurred by Lessor, and the actual
amount paid by Lessee relative to such items within ten (10) days of receipt of
accounting of such expenses.  In the event the actual amount paid by Lessee
exceeded the actual costs incurred by Lessor, Lessee may if Lessee is not
otherwise in default of any of the terms and conditions of this Lease requiring
payment of monies (i.e., Base Rent or Additional Rent), at Lessee’s option,
elect to receive prompt reimbursement of the difference between the amount
actually paid by Lessee and the actual costs incurred by Lessor, or Lessee may
elect to apply the differences as a credit toward Additional Rent next due and
payable.  In no case shall either party be required to pay the other interest on
any over-payment made by virtue of this plan and budget for payment of
Operating, Maintenance, Taxes and Other Expenses.


At Lessee’s option, Lessee may as an alternative continue the current practice
of managing and paying for all OPERATING, MAINTENANCE, UTILITIES, and TAXES and
OTHER EXPENSES and then on a quarterly basis deduct from the monthly lease
expense 15.64% of that quarter’s OPERATING, MAINTENANCE, UTILITIES, TAXES and
OTHER  EXPENSES as a credit against that month’s lease expense.  If this
alternative is selected, Lessee shall provide Lessor with an accounting of all
expenses paid by Lessee.   Lessor may deduct from that credit 84.36% of any
expenses paid by Lessor during that quarter for OPERATING, MAINTENANCE,
UTILITIES, TAXES and OTHER EXPENSES.


6.           CONSTRUCTION AND COMPLETION OF THE PREMISES


Lessor agrees to construct the tenant improvements within the Premises in
compliance with the schedule of work attached hereto and marked as Exhibit “C”
and the final tenant improvement plans and specifications prepared in accordance
therewith.  Lessee shall not do anything or fail to do anything required of
Lessee under this Lease, that will cause a delay in the completion of the
construction of the tenant improvements within the Premises, or that will
increase the costs of such construction.
 
6

--------------------------------------------------------------------------------



7.        OPTION TO TERMINATE


Lessee shall have the right (the “Early Termination Right”) to vacate all or a
portion of the existing warehouse space and terminate its tenancy regarding the
same (the “Returned Space”) effective on the date (the “Early Termination Date”)
that is no less than ninety (90) days’ following written notice from Lessee to
Lessor which may be delivered at any time following the thirty-sixth (36th)
month of the term upon the conditions set forth below.


7.1           Lessee may not exercise the Early Termination Right in the event
Lessee is in default beyond applicable notice and cure periods under any of the
terms, conditions, covenants or provisions of this Lease, either at the time of
Lessee's intent to exercise the Early Termination Right or as of the Early
Termination Date.


7.2           Lessee shall give to Lessor written notice (the “Termination
Notice”) of Lessee's election to exercise the Early Termination Right no later
than ninety (90) days prior to the intended Early Termination Date.  The
Termination Notice shall specify the Returned Space and the Early Termination
Date.


7.3           Upon the Early Termination Date, Lessee shall vacate the Returned
Warehouse Space in the condition and upon the terms set forth in the Lease as if
the Term had otherwise expired.  In the event that the Returned Space is a
portion of the Premises, this Lease shall otherwise remain in full force and
effect, provided, however, (i) Base Rent shall be reduced by $2.50 per rentable
square foot attributable to the Returned Space, and (ii) Lessee’s share of
Operating, Maintenance, Taxes, Utilities and Other Expenses shall be reduced by
the actual costs attributable to the Returned Space as reasonably determined by
Landlord.


8.
FORCE MAJEURE



In the event the Lessor shall be delayed or hindered or prevented in the
performance of any obligations required under the Lease by reasons of strike,
lockouts, inability to procure labor or materials, failure of power, fire or
other acts of God, restrictive governmental laws or regulations, riots,
insurrection, war or any other reason not within the reasonable control of
Lessor, then the performance of such obligations shall be excused for a period
of such delay and the period for the performance of any such act shall be
extended for a period equivalent to the period of any such delay.


9.           ASSIGNMENT BY LESSOR


If Lessor shall sell, assign, transfer or convey the Real Property and/or
Building, such sale, assignment, conveyance or transfer shall be subject to this
Lease, and Lessee shall look to the assignee or transferee of Lessor’s interest
in this Lease for the performance of Lessor’s obligations hereunder, and the
Lessor shall from and after such assignment or transfer be relieved and
discharged from any and all liabilities and obligations under this Lease arising
after the date of such assignment.  Lessor shall
 
7

--------------------------------------------------------------------------------


 
send notice to Lessee of any such sale, assignment, transfer or conveyance at
least thirty (30) days prior to the date that the next Base Rent and/or
Additional Rent shall be due.  Lessor shall transfer any applicable rent paid in
advance or security deposit held by Lessor, if any,  to such transferee.


10.
LIMITATION ON SERVICES



Lessor shall not be responsible for providing or maintaining any specialized use
of heating, electricity or energy for Lessee’s special needs or uses including,
but not limited to, highly regulated and controlled heating, electricity and
energy for the operation of computers and related equipment (not desk top
personal computers), communication equipment, dedicated lines, microwave energy
and the like.  Lessee shall be solely responsible for providing specialized
energy and power needs to its satisfaction and herein specifically releases
Lessor from any damages resulting to Lessee for any interruption of power and
energy supplied by Lessor to Lessee, except to the extent such interruption is
caused by the negligence or willful misconduct of Lessor or Lessor’s employees,
contractors or agents.


11.           QUIET ENJOYMENT


So long as the Lessee shall observe and perform the covenants and agreements
binding on it hereunder, the Lessee shall, at all times during the term herein
granted, peacefully and quietly have and enjoy possession of the Premises and
use of the Common Areas, without any encumbrance and hindrance by, from, or
through the Lessor.


12.           CERTAIN RIGHTS RESERVED TO THE LESSOR


The Lessor reserves the following rights:


 
 (a)
To have pass keys to the Premises.



 
(b)
On reasonable prior notice to the Lessee (but in no event upon less than two (2)
business days’ prior written notice), to exhibit the Premises to prospective
tenants and to any prospective purchaser, mortgagee, or assignee of any mortgage
secured by the Real Property and to others having a legitimate interest at any
time during the term.



 
(c)
At any time in the event of an emergency, and otherwise at reasonable times upon
reasonable prior written notice, to take any and all measures, including
inspections, repairs, alterations, additions and improvements to the Premises or
to the Building as may be necessary or desirable for the safety, protection, or
preservation of the Premises or the Building or the Lessor’s interests, or as
may be necessary or desirable in the operation or improvement of the Building or
in order to comply with all laws, orders and requirements of governmental or
other authority.  Relative to the same,

 
8

--------------------------------------------------------------------------------


 
 
 
Lessor shall use reasonable efforts to minimize disturbance of Lessee, its
employees, agents, and invitees.

 
 
(d)
To install and maintain a sign or signs on the Real Property and/or on the
exterior and/or interior of the Building.



13.
CERTAIN RIGHTS OF LESSEE



The Lessee is hereby granted the following right:


 
(a)
To maintain a sign on the Premises and on the building provided the same is in
compliance with local zoning codes.



14.
ESTOPPEL CERTIFICATES



The Lessee, shall within ten (10) days after the written request of Lessor,
execute, acknowledge, and deliver to the Lessor or to Lessor’s mortgagee,
proposed mortgagee, or proposed purchaser of the Building and/or Real Property
or any part thereof, reasonable estoppel certificates requested by Lessor from
time-to-time, which estoppel certificates shall show whether the Lease is in
full force and effect and whether any changes may have been made to the original
Lease; whether the term of the Lease has commenced and full rental is accruing;
whether there are any defaults by Lessor and, if so, the nature of such
defaults; whether possession has been assumed and all improvements to be
provided by Lessor have been completed; whether Base Rent and/or Additional Rent
has been paid more than thirty (30) days in advance; whether there are any
liens, charges, or offsets against Rentals of any type due or to become due; and
whether the address shown on such estoppel certificate is accurate, and such
other matters reasonably requested.


15.
WAIVER OF CERTAIN CLAIMS BY LESSEE



Except to the extend caused by the gross negligence or willful misconduct of
Lessor, or Lessor’s employees, contractors or agents, Lessee hereby waives:


 
(a)
All claims it may have against the Lessor, and against the Lessor’s agents and
employees for damage to person or property sustained by the Lessee or by any
occupant of the Premises, or by any other person, resulting directly or
indirectly from any act or neglect of any tenant, occupant, or visitor
(specifically excluding agents or employees of Lessor acting in the course and
scope of their employment) on or about the Common Areas or the Premises, or any
part thereof.



 
(b)
All claims of theft or misappropriation of personal property belonging to the
Lessee or any occupant of the Premises that is in or on any part of the Common
Areas, Building, or the Premises.

 
9

--------------------------------------------------------------------------------


 
 
(c)
Any claims of damage or loss to fixtures, equipment, merchandise or other
personal property of Lessee or any occupant of the Premises or any part thereof
located anywhere in or on any part of the Common Areas, Building, or Premises
caused by fire, leak or flow of water (including water from the elevator
system), explosion, sewer backup, breakage, leakage, obstruction, or other
defect of the pipes, sprinklers, wires, plumbing, air conditioning or lighting
fixtures, acts of God, public enemies, injunction, riot, strike, insurrection,
war, court order, steam, rain or from any cause beyond Lessor’s control, or any
other insurable hazards, regardless of the cause thereof, and Lessee does hereby
expressly release Lessor of and from any and all liability for such damages or
loss.



 
(d­)
All claims of liability for any damage or loss resulting from business
interruption at the Premises arising out of or incident to the occurrence of any
of the perils which can be covered by a business interruption insurance policy
and Lessee hereby expressly releases Lessor of and from any and all liability
for such damages or loss.



Nothing contained within this Section shall release Lessor from the fraudulent
conduct of Lessor or any duties or obligations required to be performed by
Lessor pursuant to law.


16.
WAIVER OF CERTAIN CLAIMS BY LESSOR



Lessee shall not be liable for any damage to the Real Property, Building, Common
Areas, or Premises or any part thereof caused by fire or other insurable
hazards, regardless of the cause thereof (except to the extent the same is the
result of the gross negligence or willful misconduct of Lessee or Lessee’s
employees, contractors or agents), and Lessor hereby expressly releases Lessee
of and from any and all liability for such damages or loss.


17.           MUTUAL WAIVER OF SUBROGATION


Any waiver of claims and/or releases described within this Lease shall not be
limited to the liability of the parties to each other; it shall also apply to
the liability of any person claiming through or under the parties pursuant to a
right of subrogation or otherwise.  The waiver of claims or release shall not
apply to loss or damage to property of a party unless the loss or damage occurs
when the applicable insurance policy of the party contains a clause or
endorsement to the effect that the release will not adversely affect or impair
the policy or prejudice the rights of the insured to recover under the
policy.  In the event an insurance company is unwilling to include such a clause
or endorsement in a policy carried by a party, the party required to carry the
insurance shall give notice in writing to the other party of the unwillingness
of the insurance company to provide such clause or endorsement in the
policy.  In such event, both parties shall take immediate action to assure that
insurance is obtained through a company that is willing to include such a clause
or endorsement in the policy.
 
10

--------------------------------------------------------------------------------


 
18.
INDEMNIFICATION



Except to the extent caused by the negligence or willful misconduct of Lessor,
or Lessor’s employees, contractors or agents, Lessee indemnifies Lessor, each
partner of Lessor, and each employee and agent of Lessor, of Lessor against any
loss, liability, or damages incurred in connection with or arising from: (I) the
use or occupancy of the Premises by Lessee or any person claiming under Lessee;
(ii) any activity, work, or thing done or permitted to be done by Lessee in the
Premises; (iii) any negligent acts or omissions of Lessee or any person claiming
under Lessee; (iv) any breach, violation, or non-performance by Lessee or any
person claiming under Lessee of any term, covenant, or provision of this Lease,
or any law, ordinance or governmental requirement of any kind; or (v) any injury
or damage to person, property, or business of Lessee, its employees, agents, or
any other person entering upon the Premises or on the Real Property under the
express or implied invitation of Lessee.


Lessee shall defend any lawsuits with respect to claims for loss, liability or
damages against which the indemnity provided above applies, and shall pay any
judgments which result from the lawsuits.  “Lawsuits” includes arbitration
proceedings and administrative proceedings, and all other governmental and
quasi-governmental proceedings.  “Liabilities” includes the fees and
disbursements of attorneys and witnesses.


Lessee agrees to the extent it is required to obtain insurance pursuant to this
Lease, all such policies shall contain a broad form contractual liability
endorsement obligating its insurance carrier to comply with the terms of this
Section.


19.           LIABILITY INSURANCE


Lessor shall maintain comprehensive public liability insurance with limits of
not less than One Million and 00/100 Dollars ($1,000,000.00) for bodily injury
and One Hundred Thousand and 00/100 ($100,000.00) for property damage for
injuries or damages occurring in connection with the use of the Common Areas.


Lessee shall maintain comprehensive public liability insurance with limits of
not less than One Million and 00/100 ($1,000,000.00) for bodily injury and One
Hundred Thousand and 00/100 ($100,000.00) per claim for property damage for
injuries or damages occurring in or about the Premises.  Lessor shall be named
as “additional insured” under such policy.  Evidence of such insurance shall be
provided on the date Lessee takes occupancy of the Premises.
 
11

--------------------------------------------------------------------------------


 
20.           FIRE AND EXTENDED COVERAGE INSURANCE


Lessee shall maintain during the term a fire and extended coverage insurance
policy with respect to the Premises.  The coverage limits shall not be less than
the reasonable estimate of the cost of replacing the Premises.  The cost of
replacing the Premises, as applicable, means the cost of replacing damage to the
same as determined by Lessor with new materials of like kind and quality, except
for foundation, footings, and other building elements customarily excluded from
applicable coverages.


21.           HOLDING OVER


If the Lessee retains possession of the Premises or any part thereof after the
expiration of the term of the Lease, the Lessee shall pay the Lessor Base Rent
at one and one-half the monthly rate in effect immediately prior to the
termination of the term for the time the Lessee remains in possession.  The
Lessee shall also pay its pro-rata share of Operating, Maintenance, Taxes, and
Other Expenses as defined in Section 4.  In addition thereto, Lessee shall be
liable to Lessor for all damages, incidental, consequential, indirect and
direct, sustained by reason of the Lessee’s retention of possession.  The
provisions of this Section do not exclude the Lessor’s rights of re-entry or any
other right provided hereunder or available at law or in equity.  No such
holding-over shall be deemed to constitute a renewal or extension of the term
hereof; however, all other provisions of this Lease, including the payment of
Additional Rent, shall remain in full force and effect.


22.           ASSIGNMENT AND SUBLETTING


The Lessee shall not, without the Lessor’s prior written consent, which consent
shall not be unreasonably: (a) assign, convey, mortgage, pledge, encumber or
otherwise transfer (whether voluntarily or otherwise) this Lease or any interest
under it; (b) allow any transfer by operation of law; (c) sublet the Premises or
any part thereof; or (d) permit the use or occupancy of the Premises or any part
thereof by anyone other than the Lessee.  Notwithstanding the foregoing, in no
event shall Lessor be deemed to have unreasonably withheld its consent in the
event that Lessee desires to enter into an assignment with an entity that fails
to have similar financial strength of Lessee.


If this Lease is assigned or if the Premises or any part thereof be sublet or
occupied by anybody other than the Lessee, with the consent of Lessor as stated
above, Lessor may, after default by Lessee, collect rent from the assignee,
subtenant or occupant, and apply the net amount collected to the Base and
Additional Rent herein reserved, but no such assignment, subletting, occupancy
or collection shall be deemed a waiver of any of Lessee’s covenants contained in
this Lease or the acceptance of such assignee, subtenant or occupant as Lessee,
or a release of Lessee from further performance by Lessee or covenants on the
part of Lessee herein contained.


In the event a sublease or assignment is made with the Lessor’s prior written
consent, as herein provided, Lessee shall pay Lessor a charge of Three Hundred
Fifty
 
12

--------------------------------------------------------------------------------


 
and 00/100 Dollars ($350.00) as reimbursement for necessary legal and accounting
services required by Lessor to accomplish such assignment or subletting.  Said
amount shall be deemed to be Additional Rent under the terms of this lease.


If the Premises are sublet or assigned in full at a Base Rent higher than the
Base Rent required to be paid by Lessee, the difference shall be shared equally
by Lessor and Lessee after deductions therefrom of any leasing commissions and
any alteration expenses actually incurred and paid for by Lessee in connection
with such subletting or assignment.


23.           CONDITION OF PREMISES


On the expiration or termination of the Lease, Lessee shall return the Premises
“broom clean” and in as good condition as when the Lessee took possession,
ordinary wear and tear and loss by fire or other insured casualty excepted.


24.           USE OF PREMISES


Lessee shall use the Premises for general office, warehouse and distribution
purposes and for no other purposes.  Lessor hereby represents and warrants that
the Premises, as of the commencement of this Lease, comply with all applicable
laws, regulations and ordinances for the use contemplated above.


Lessee shall comply with all laws and ordinances, and all rules and regulations
of all governmental authorities and of all insurance bodies at any time in
force, applicable to the Premises or to the Lessee’s use thereof, and to this
end and without limitation Lessee expressly covenants not to bring (or allow to
be brought) into the Premises any substances which have been defined as
“hazardous” or “toxic” substances under any applicable federal and/or state law,
rule and/or regulation.  Notwithstanding the foregoing, Lessee shall have no
obligation to construct or install any capital improvement in order to cause the
Premises or Building to comply with applicable law.


25.           GENERAL REPAIRS BY LESSOR/MAINTENANCE BY LESSEE


Lessee shall give to Lessor prompt notice of any repairs which are necessary to
the Building and/or Real Property.  Lessor shall thereafter make all such
necessary repairs to the Building and upon the Real Property in a prompt and
workmanlike manner, and shall further make any repairs or improvements or
changes to the Building or Real Property required by any governmental authority
having jurisdiction over such matters.


Except with respect to Building systems and/or components located within or
running through the Premises, Lessor shall not be required to repair or maintain
the interior of the Premises or to make any repairs or replacements or any
panels, decoration, office fixtures, railing, ceiling, floor covering,
partitions, or any other property
 
13

--------------------------------------------------------------------------------


 
installed in the Premises all of which shall be maintained by and remain
responsibility of Lessee.


26.           DAMAGE OR DESTRUCTION TO THE BUILDING


If the Premises or any substantial part of the Premises is damaged or destroyed
by fire or other casualty, such that the damage cannot be replaced or repaired
within One Hundred Eighty (180) days thereafter, either party may by written
notice to the other, terminate this Lease, which termination shall be effective
as of the date of such damage.


If as a result of fire or other casualty the Premises are made partially or
completely untenable, and the Lease is not terminated as provided above, this
Lease shall remain in full force and effect and the Rents (Base and Additional)
shall abate during such time as the Premises are untenable; provided, however,
if Lessee occupies part of the space, Rents (Base and Additional) shall be
abated by an amount determined by multiplying the Rent (Base and Additional) by
a fraction of the numerator of which is the leasable space which cannot be
occupied and the denominator of which is the total leasable square footage
within the Premises.


Unless this Lease is terminated as hereinabove provided, this Lease shall remain
in full force and effect and Lessor shall proceed with due diligence to restore,
repair, and replace the Premises and Building to substantially the same
condition as it was in as of the Commencement Date.  Lessor shall be under no
duty to restore any alterations, improvements or additions made by the Lessee or
by Lessor at Lessee’s request after the Commencement Date, unless the same are
covered by proceeds of insurance designated for the same and available to Lessor
in which case Lessor shall restore the same.  In all cases, due allowances in
the completion of the repairs shall be given to the Lessor for any reasonable
delays caused by adjustment of insurance loss, strikes, labor difficulties,
inability to obtain supplies or materials or any cause beyond Lessor’s control.


27.           EMINENT DOMAIN


 
(a)
In the event that title to all of the Real Property containing the entire
Building, or a portion of the Real Property containing a substantial part of the
Building shall be lawfully condemned or taken in any manner for any public or
quasi-public use, this Lease and the term and estate hereby granted shall
forthwith cease and terminate as of the date of vesting of title in the name of
the condemning authority and the Lessor shall be entitled to receive the entire
award granted in connection therewith, the Lessee hereby assigning to the Lessor
the Lessee’s interest therein, if any.  However, nothing herein shall be deemed
to require Lessee to assign to Lessor any award made specifically to Lessee for
the taking of personal property or fixtures belonging to Lessee or for the
interruption of or damage to Lessee’s business or for Lessee’s moving expenses.

 
14

--------------------------------------------------------------------------------


 
 
(b)
In the event that title to a portion of the Real Property containing no portion
of the Building shall be so condemned or taken and provided the same does not
reduce the number of parking spaces available to Lessee below that required by
zoning code for Lessee’s use of the Premises, this Lease shall remain in full
force and effect without rent abatement, apportionment, or other alteration
whatsoever, and Lessor shall be entitled to receive any award paid by the
condemning authority, the Lessee hereby assigning to Lessor the Lessee’s
interest therein, if any.  If however, such taking reduces the number of parking
spaces available to Lessee below that which the applicable zoning code
requirement for Lessee’s use of the Premises would require, and Lessor cannot
provide reasonably suitable alternative parking within thirty (30) days
thereafter, then Lessee shall have the right to cancel this Lease upon written
notice to Lessor exercised within ten (10) days following the day Lessor
acknowledges in writing its inability to provide reasonably suitable alternative
parking, or the expiration of the thirty (30) day period described above,
whichever shall first occur.



 
(c)
For the purpose of this Section, a sale to a public or quasi-public authority
under threat or condemnation shall constitute a vesting of title and shall be
construed as a taking by such condemning authority.



28.           LESSOR’S REMEDIES


All rights and remedies of the Lessor herein enumerated shall be cumulative, and
none shall exclude any other right or remedy allowed by law or in equity.   In
addition to the other remedies provided in this Lease, the Lessor shall be
entitled to the restraint by injunction without bond of the violation or
attempted violation of any of the covenants, agreements or conditions of this
Lease.


 
(a)
If the Lessee shall: (i) apply for a consent to the appointment of a receiver or
trustee of the Lessee or of all or a substantial part of its assets; (ii) file a
voluntary petition in bankruptcy or admit in writing its inability to pay its
debts as they come due; (iii) make a general assignment for the benefit of
creditors; (iv) file a petition or an answer seeking reorganization or
arrangement with creditors or to take advantage of an insolvency law; or (v)
file an answer admitting the material allegations of a petition filed against
the Lessee in any bankruptcy, reorganization or insolvency proceeding, or if an
order, judgment or decree shall be entered by any court of competent
jurisdiction adjudicating the Lessee a bankrupt or insolvent or approving a
petition seeking reorganization of the Lessee or appointing a receiver or
trustee of the Lessee or of all or a substantial part of its assets, then in any
of such events, the Lessor may give to the Lessee a notice of intention to end
the term of this Lease specifying a day not earlier than ten (10) days
thereafter, and upon the giving of such

 
15

--------------------------------------------------------------------------------


 
 
 
notice the term of this Lease and all right, title and interest of the Lessee
hereunder shall expire as fully and completely on the day so specified as if
that day were the date herein specifically fixed for the expiration of the term.

 
 
(b)
If Lessee fails to pay any installment of Base Rent or Additional Rent within
five days after the same is due, Lessee shall pay Lessor a charge of Two Hundred
Fifty and 00/100 Dollars ($250.00) to defer Lessor’s additional administrative
costs associated with the same.  Lessee shall pay in addition to the Two Hundred
Fifty and 00/100 Dollars ($250.00) charge described in the immediately preceding
sentence, interest on the unpaid installment(s) of Base Rent and/or Additional
Rent at Four Percent (4%) over the Prime Rate of Interest as described within
the Wall Street Journal or the maximum amount allowed by law (if such a
limitation does so exist), whichever is greater, from the date such
installment(s) was due.  If Lessee fails to pay Base Rent or Additional Rent
within thirty (30) days of the date the same is due, or in the event Lessee
fails to cure any other default in this Lease within thirty (30) days after
receipt of notice to cure the same (or if such default cannot be so cured in
thirty (30) days, Lessee fails to commence to cure the same and prosecute such
cure continuously to completion), then Lessor may terminate this Lease or
terminate Lessee’s possession under the Lease without terminating the Lease and
endeavor to relet the same.  Nothing herein shall relieve Lessee of its
obligation to pay Base Rent or Additional Rent.



 
(c)
Upon termination of this Lease, Lessee shall surrender the Premises and deliver
possession thereof to Lessor.  If Lessee fails to vacate the Premises, Lessor
may obtain possession of the Premises in the manner provided or allowed by law.



 
(d)
If the Lessor elects, without terminating the Lease, to endeavor to relet the
Premises, the Lessor may, at the Lessor’s option, enter into the Premises,
remove the Lessee’s signs and other evidence of tenancy, and take and hold
possession thereof as provided in Paragraph (c) of this Section provided,
without such entry and possession terminating the Lease or releasing the Lessee
in whole or in part, from the Lessee’s obligation to pay the Base Rent and
Additional Rent hereunder for the full term as hereinafter provided.  Upon and
after entry into possession without termination of the Lease, the Lessor may
relet the Premises or any part thereof for the account of the Lessee at the fair
market rents for which there shall exist for the purpose of establishing the
same a rebuttable presumption that the rents as agreed to by Lessor upon such
re-rental of the Premises are, in fact, fair market rents (it being the intent
of the later portion of this sentence to place the burden on the defaulting
Lessee to establish that the rents as agreed to by the non-defaulting Lessor are
not fair market rentals, rather than placing the burden on the non-defaulting

 
16

--------------------------------------------------------------------------------


 
 
Lessor to establish that the same fair market rents).  If the rents collected by
Lessor upon such reletting are not sufficient to pay monthly the full amount of
the Base Rent and Additional Rent due hereunder plus the costs of reletting the
same, including advertising, leasing commissions, attorney fees and the costs of
retrofitting the tenant improvements, Lessee shall pay to Lessor the amount of
the deficiency in full on demand.

 
 
(e)
If the Lessor elects to terminate the Lease, the Lessor shall be entitled to
immediately accelerate and forthwith recover as damages the aggregate Base Rent
and Additional Rent provided for in the Lease.



 
(f)
Any property of Lessee not removed from the Premises within thirty (30) days
after the Premises are vacated by Lessee shall be deemed abandoned by Lessee and
may be retained by Lessor as its property or disposed of in such manner as
Lessor may see fit.  Any and all property removed by Lessor by authority of this
Lease or law which belongs to Lessee shall be removed and/or stored at the risk
and expense of Lessee.



29.
SUBORDINATION OF LEASE



This Lease is and shall be subject to and subordinate to any and all mortgages
now existing upon or that may be hereafter placed upon the Building and/or the
Real Property and to all advances made or to be made thereon and all renewals,
modifications, consolidations, replacements or extensions thereof and the lien
of any such mortgages to the full extent of all sums secured thereby.  This
provision shall be self-operative and no further instrument of subordination
shall be necessary to effectuate such subordination and the recording of any
such mortgage shall have preference and precedence and be superior and prior in
lien to this Lease, irrespective of the date of recording.  In confirmation of
such subordination, Lessee shall on request of Lessor or the holder of any
mortgage execute and deliver to Lessor within ten (10) days any instrument that
Lessor or such holder may reasonably request provided the same contains language
substantially similar to that set forth within the next following paragraph, and
to this end Lessee acknowledges that such instrument may also require certain
additional reasonable affirmative obligations be undertaken by Lessee not
heretofore set forth within this Lease such as the obligation of Lessee to
notify the mortgage company granting the non-disturbance agreement described in
the next following sentence in the event of a default by Lessor under this
Lease.


Notwithstanding the foregoing, in the event of a foreclosure of any such
mortgage or of any other action or proceeding for the enforcement thereof, or of
any sale thereunder, this Lease will not be barred, terminated, cut off or
foreclosed nor will the rights and possession of Lessee thereunder be disturbed
if Lessee shall not then be in default in the payment of rental or other sums or
be otherwise in default under the terms of this Lease, and Lessee shall attorn
to the purchaser at such foreclosure, sale or other action or proceeding.


17

--------------------------------------------------------------------------------


 
30.
NOTICES AND CONSENTS



All notices, demands, requests, consents or approvals which may or are required
to be given by either party to the other shall be in writing and shall be given
personally with return receipt requested or by United States Certified or
Registered Mail, postage prepaid, return receipt requested or by overnight
courier service (e.g. Federal Express).  Such notice shall be deemed given on
the date inscribed on the return receipt.  Such notice shall be directed: (a) if
for the Lessee, to the Lessee at the Building, or at such other place as the
Lessee may from time-to-time designate by notice to the Lessor; or (b) if for
the Lessor, to 1297 Sherborne Lane, Powell, OH 43065, or at such other place as
the Lessor may from time-to-time designate by notice to the Lessee.  All
consents and approvals provided for herein must be in writing to be valid.  If
the term Lessee as used in this Lease refers to more than one person, any
notice, consent, approval, request, bill, demand or statement, given as
aforesaid to any on of such persons shall be deemed to have been duly given to
Lessee.


31.
NO ESTATE IN LAND



This contract and Lease shall create the relationship of landlord and tenant
between Lessor and Lessee; no estate shall pass out of Lessor except that of the
tenancy described herein; and Lessee shall have only the rights of enjoyment
stated herein of property vested in the Lessor which rights are not subject to
levy and sale.


32.           INVALIDITY OF PARTICULAR PROVISIONS


If any clause or provision of this Lease is or become illegal, invalid, or
unenforceable because of present or future laws or any rule, decision, or
regulation of any governmental body or entity, the intention of the parties
hereto is that the remaining parts of this Lease shall not be affected thereby.


33.           MISCELLANEOUS TAXES


Lessee shall pay prior to delinquency all taxes assessed against or levied upon
its occupancy of the Premises, or upon the fixtures, furnishings, equipment, and
all other personal property of Lessee located in the Premises, if nonpayment
thereof shall give rise to a lien on the real estate, and when possible Lessee
shall cause said fixtures, furnishings, equipment and other personal property to
be assessed and billed separately, from the property of Lessor.  In the event
any or all of Lessee’s fixtures, furnishings, equipment and other personal
property, or upon Lessee’s occupancy of the Premises, shall be assessed and
taxed with the property of Lessor, Lessee shall pay to Lessor its share of such
taxes within ten (10) days after delivery to Lessee by Lessor of a statement in
writing setting forth the amount of such taxes applicable to Lessee’s fixtures,
furnishings, equipment or personal property.


18

--------------------------------------------------------------------------------


 
34.
BROKERAGE



Lessee and Lessor each represent to the other that they have not dealt with any
broker or agent in connection with this transaction, and each agrees to hold the
other harmless from any claim for any other commission made by a party claiming
to have worked with the other.


35.
SPECIAL STIPULATIONS



 
(a)
No receipt of money by the Lessor from the Lessee after the termination of this
Lease or after the service of any notice or after the commencement of any suit,
or after final judgment for possession of the Premises shall reinstate, continue
or extend the term of this Lease or affect any such notice, demand or suit or
imply consent for any action for which Lessor’s consent is required.



 
(b)
No waiver of any default of the Lessee hereunder shall be implied from any
omission by the Lessor to take any action on account of such default if such
default persists or be repeated, and no express waiver shall affect any default
other than the default specified in the express waiver and that only for the
time and to the extent therein stated.



 
(c)
It is understood that the Lessor may occupy portions of the Building in the
conduct of the Lessor’s business.  In such event, all references herein to other
tenants of the Building shall be deemed to include the Lessor as an occupant.



 
(d)
All of the covenants of the Lessee hereunder shall be deemed and construed to be
“conditions” as well as “covenants” as though the words specifically expressing
or importing covenants and conditions were used in each separate instance.



 
(e)
This Lease shall not be recorded by either party without the consent of the
other.



 
(f)
Neither party has made any representations or promises, except as contained
herein, or in some further writing signed by the party making such
representation or promise.



 
(g)
Each provision hereof shall extend to and shall, as the case may require, bind
and inure to the benefit of the Lessor and the Lessee and their respective
heirs, legal representatives, successors and assigns.



 
(h)
If because of any act or omission of Lessee, a mechanic’s lien is filed against
the Lessor or the real estate, Lessee shall hold Lessor harmless therefrom.



19

--------------------------------------------------------------------------------


 
 
(i)
This Lease shall not be binding until signed by both parties.



 
(j)
No acceptance by Lessor of a lesser sum than the Base Rent and/or Additional
Rent, or any other charge then due shall be deemed other than on account of the
earliest installment of such rent or charge due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
or other charge be deemed an accord and satisfaction, and Lessor may accept such
check or payment without prejudice to Lessor’s right to recover the balance of
such installment or charge or other monies owing by Lessee or pursue any other
remedy in this Lease provided.



36.
SECURITY DEPOSIT



Lessee has deposited with Lessor the sum of zero Dollars ($ 0) as security for
the full and faithful performance of every provision of this Lease to be
performed by Lessee.


37.
LIMITATION OF LESSOR’S LIABILITY



 
(a)
The individual partners of Lessor shall have no personal liability with respect
to any of the provisions of this Lease or any obligation arising from, or in
connection with this Lease.  If Lessor or any successor in interest shall be a
joint venture or a partnership, the members of the joint venture or the
partnership shall have no personal liability with respect to any provisions of
this Lease or any obligation arising from or in connection with this Lease.



 
(b)
If Lessee shall assert a claim against Lessor, and Lessor is the owner of the
Real Property, Building, Common Areas, and Premises at the time the claim is
asserted, Lessee shall look solely to Lessor’s ownership interest in such Real
Property, Building, Common Areas, and Premises for satisfaction of all remedies
of Lessees.



38.
FINANCIAL STATEMENTS



Upon request, the Lessee shall provide financial statements to Lessor and/or
Lessor’s lending institution; provided however, Lessor shall cause such
financial statements to be kept confidential.


39.           HAZARDOUS SUBSTANCES


 
(a)
Lessor and Lessee hereby covenant and agree that the following terms shall have
the following meanings:



20

--------------------------------------------------------------------------------

 

 
(i)
“Environmental Laws” mean all federal, state, and local laws, statutes,
ordinances, and codes relating to the use, storage, treatment, generation,
transportation, processing, handling, production, or disposal of any Hazardous
Substance and the rules, regulations, policies, guidelines, interpretations,
decisions, orders, and directives with respect thereto.



 
(ii)
“Hazardous Substance” means, without limitation, any flammable explosives,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum based products, methane,
hazardous materials, hazardous wastes, hazardous or toxic substances, or related
materials, as defined in the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et. seq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et
seq.), the Toxic Substances Control Act, as amended (15 U.S.C. Sections 2601, et
seq.), or any other applicable Environmental Law.



 
(iii)
“Indemnities” means Lessor, its respective successors and assignees, its
respective partners, officers, directors, employees, agents, representatives,
contractors and subcontractors, and any subsequent owner of the Real Property
and Building who acquires title thereto from or through Lessor.



 
(iv)
“Release” has the same meaning as given to that term in the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Sections 9601, et seq.), and the regulations promulgated thereunder.



 
(b)
Lessee covenants and agrees with Lessor as follows:



 
(i)
Lessee shall keep, and shall cause all occupants of the Premises to keep the
Premises and the Common Areas which are used by the Lessee, or any occupant of
the Premises, free of all Hazardous Substances, except for Hazardous Substances
stored, treated, generated, transported, processed, handled, produced, or
disposed of in the normal operation of the Premises as an office building, in
accordance with all Environmental Laws.

 
(ii)
Lessee shall comply with, and shall cause all occupants of the Premises to
comply with all Environmental Laws.



 
(iii)
Lessee shall promptly provide Lessor with a copy of all notifications which it
gives or receives with respect to any past or present Release of any Hazardous
Substance or the threat of such a Release on, at, or from the Real Property and
Building or any

 
21

--------------------------------------------------------------------------------




 
property adjacent to or within the immediate vicinity of the Real Property and
Building.

 
 
(iv)
Lessee shall undertake and complete all investigations, studies, sampling, and
testing for Hazardous Substances required by Lessor and, in accordance with all
Environmental Laws, all removal and other remedial actions necessary to contain,
remove, and clean up all Hazardous Substances that are determined to be present
at the Premises or within Common Areas (if as a result of the actions or
inactions of Lessee or any occupant of the Premises) in violation of any
Environmental Laws.



 
(v)
Lessor shall have the right, but not the obligation, to cure any violation by
Lessee of the Environmental Laws and Lessor’s costs and expense to so cure shall
be the responsibility of Lessee under this Lease Agreement.



 
(c)
Lessee covenants and agrees, at its sole cost and expense, to indemnify, defend,
and save harmless Indemnitee from and against any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, actions, proceedings, costs, disbursements, and/or expenses
(including, without limitation, reasonable attorneys’ and experts’ fees and
expenses) of any kind or nature whatsoever which may at any time be imposed
upon, incurred by, asserted, or awarded against Indemnitee arising out of the
actions or inactions of Lessee or any occupant of the Premises, and (i) the
storage, treatment, generation, transportation, processing, handling,
production, or disposal of any Hazardous Substance on the Premises; (ii) the
presence of any Hazardous Substance or a Release of any Hazardous Substance or
the threat of such a Release on the Premises or on the Real Property; (iii)
human exposure to any Hazardous Substance on the Premises or on the Real
Property; (iv) a violation of any Environmental Law on the Premises or on the
Real Property; or (v) a material misrepresentation or inaccuracy in any
representation or warranty or material breach of or failure to perform any
covenant made by Lessee herein (collectively, the “Indemnified Matters”).



The Liability of Lessee to Indemnitee hereunder shall in no way be limited,
abridged, impaired, or otherwise affected by: (i) the release, expiration, or
termination of this Lease; (ii) any applicable statute of limitations; (iii) the
assignment of this Lease Agreement by Lessor or Lessee; (iv) the sale, transfer,
or conveyance of all or part of the Real Property and Building; (v) the
dissolution or liquidation of Lessee; (vi) the death or legal incapacity of
Lessee; (vii) the release or discharge, in whole or in part, of Lessee in any
bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation, or similar proceeding; or (viii) any other
 
22

--------------------------------------------------------------------------------


 
circumstances which might otherwise constitute a legal or equitable release or
discharge, in whole or in part, of Lessee under this Lease Agreement.


The foregoing indemnity shall be in addition to any and all other obligations
and liabilities Lessee may have to Lessor at common law.


Notwithstanding the foregoing, this Article 39 shall be inapplicable to any
Hazardous Substance that exists on the Real Property prior to Lessee’s or its
affiliate’s or predecessor’s occupancy of the same.

 
23

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Lessor and Lessee have signed this Lease on the date first
above written.




Signed and Acknowledged
in the Presence of:









 

Witness to Lessor



 

Witness to Lessor

















 

Witness to Lessee



 

Witness to Lessee




LESSOR:




SARCOM Properties, Inc.

By:         /s/ Randy Wilcox
Its:
President















LESSEE:




AF Services, LLC

By:/s/ Simon Abuyounes
Its:
President





 
24

--------------------------------------------------------------------------------

 

STATE OF OHIO                                           )
)           SS:
COUNTY OF FRANKLIN                                                      )


BE IT REMEMBERED, that on this ____ day of ___________________, 20__, before me,
the subscriber, a Notary Public in and for said County and State, personally
appeared ___________________________, by _____________________, its
_____________________, and executed the foregoing instrument, and acknowledged
such execution thereof to be his and its free and voluntary act and deed for the
uses and purposes mentioned therein.


IN TESTIMONY WHEREOF, I have hereunto signed by name and affixed my official
seal on the day and year aforesaid.


______________________________________
Notary Public












STATE OF OHIO                                           )
)           SS:
COUNTY OF FRANKLIN                                                      )


BE IT REMEMBERED, that on this ____ day of ___________________, 20__, before me,
the subscriber, a Notary Public in and for said County and State, personally
appeared ___________________________, by _____________________, its
_____________________, and executed the foregoing instrument, and acknowledged
such execution thereof to be his and its free and voluntary act and deed for the
uses and purposes mentioned therein.


IN TESTIMONY WHEREOF, I have hereunto signed by name and affixed my official
seal on the day and year aforesaid.




______________________________________
Notary Public



IR01DOCS\427645.4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Legal Description




[Please provide.]























































IR01DOCS\427645.4                                                             Exhibit
A
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Leased Space




[Please provide.]

























































IR01DOCS\427645.4                                                             Exhibit
B
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
Tenant Improvements


Lessor agrees to provide the following to Lessee the following tenant
improvements as part of this lease:


1.  
Remove walls surrounding unfinished space at the northwest corner of
building.  Remove existing ceiling and light fixtures installed in
ceiling.   Remove fire suppression system at finished ceiling height.

2.  
Provide up to $25,000 in additional tenant improvements as requested by Lessee.
















































IR01DOCS\427645.4                                                             Exhibit
C
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
RULES AND REGULATIONS




Lessee agrees that it, its agents, employees, invitees and visitors will observe
and comply with the following:


1.  
Lessor agrees to furnish Lessee with two (2) sets of keys.  No additional lock
or bolts of any kind will be placed on doors or windows by Lessee nor will any
changes be made in existing locks or the mechanism thereof without Lessor’s
prior written permission.  Lessee will, upon termination of its tenancy, return
all keys to Lessor.  If a lock is to be changed, Lessee shall contact Lessor and
Lessor shall make said change at Lessee’s expense.



2.  
Lessee will refer all contractors, contractor’s representatives and installation
technicians, rendering any service on or to the Premises for Lessee, to Lessor
for Lessor’s approval before performance of any contractual service.  This
provision shall apply to all work performed in the Building including
installation of communication equipment, electrical devices, and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment of any physical portion of the Building.



3.  
No Lessee shall, at any time, occupy any part of the Building as sleeping or
lodging quarters.



4.  
Lessor will not be responsible for lost or stolen personal property, equipment,
money or jewelry from Lessee’s area or public restrooms regardless of whether
such loss occurs when area is located against entry or not.



5.  
No bicycles, vehicles or animals of any kind shall be brought into or kept in or
about the Building.



6.  
None of the entries, passages, doors, elevators, hallways or stairways shall be
blocked or obstructed, or any rubbish, litter, trash or material of any nature
placed, emptied or thrown into these areas, or such areas be used at any time
except for access or egress by Lessee, Lessee’s agents, employees or invitees.



7.  
No advertisement or other lettering will be exhibited, inscribed, painted or
affixed on the outside of the Building (or on the inside of the Building to the
extent the same is visible from the exterior of the Building) without the
written consent of Lessor.  In the event of the violation of the foregoing,
Lessor may remove same without any liability and at the expense of Lessee.



8.  
No space in the Building will be used for any other use in violation of any
governmental ordinances, rules or regulations.

 

--------------------------------------------------------------------------------


 
9.  
The requirements of Lessee will be attended to only upon notification of
Lessor’s agents.



10.  
Canvassing, soliciting and peddling in the Building is prohibited and Lessee
shall cooperate to prevent the same.



11.  
No recreation vehicle of any type (i.e. bus, mobile home, boat, camper, trailer,
etc.) shall be parked in the parking lot surrounding the Building.  In the event
of violation of the foregoing, Lessor may remove same without any liability and
at the expense of Lessee.



12.  
Lessee shall notify Lessor’s agent of its intent to park any passenger vehicle
in the parking area surrounding the Building for longer than forty-eight (48)
hours.  In notifying Lessor’s agent, Lessee shall provide a description of the
vehicle, ie. make, model, color and license number, and the approximate length
of time said vehicle will be on the Premises.  No vehicle shall remain on the
Premises longer than seven (7) days.



13.  
Lessee shall be responsible for the cleanliness of the area in front of and
behind the Premises.  If said area becomes cluttered with debris, trash, etc.,
Lessee is responsible for removing same.



14.  
Lessee shall not store materials of any kind in front of or behind the Premises
without Lessor’s prior written consent.  In the event of violation of the
foregoing, Lessor may remove same without liability and at Lessee’s expense.


IR01DOCS\427645.4                                                             Exhibit
D
 
 

--------------------------------------------------------------------------------

 

It is the Lessor’s desire to maintain in the Building the highest standard of
dignity and good taste consistent with comfort and convenience for Lessees.  Any
action or condition not meeting this high standard should be reported directly
to Lessor.  Your cooperation will be mutually beneficial and sincerely
appreciated.  The Lessor reserves the right to make such other and future
reasonable rules and regulations as in its judgment may, from time to time, be
needful, for the safety, care and cleanliness of the leased premises, and for
the preservation of good order therein.













































































IR01DOCS\427645.4                                                             Exhibit
D
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
LEASE GUARANTEE


Date: February 19, 2010
 
WHEREAS, reference is made to that certain Standard Industrial/Commercial Lease
– Net by and between SARCOM Properties, Inc. , an Ohio Corporation, organized
under the laws of the State of Ohio (“Lessor”), and AF Services, a limited
liability company organized under the laws of the State of Delaware (“Lessee”),
dated February 19, 2010, as supplemented, modified or amended as of the date
hereof (the “Lease”); and
 
 
WHEREAS, Lessor has entered into the Lease with Lessee on the express condition
that PC Mall, Inc., a Delaware corporation and parent company of Lessee (“PC
Mall”), guaranty the rental obligations of Lessee under the under the Lease.
 
 
NOW THEREFORE, PC Mall, for mutual and valuable consideration, hereby agrees as
follows:
 
 
1. PC Mall hereby guarantees the full and prompt payment and performance when
due of the all rental obligations of Lessee under the Lease (the
“Obligations”).  PC Mall agrees that this guaranty shall be enforceable by
Lessor only after exhausting all of its remedies against Lessee.
 
 
2. This guaranty may be in addition to any other security held by Lessor for the
payment of the Obligations.  PC Mall hereby waives notice of acceptance of this
guaranty, notice of the creation, existence, or maturity of the indebtedness
incurred, or other liabilities, and notice of default or extension of time of
payment thereof.  PC Mall further waives presentment for payment and protest.
 
 
3. This guaranty shall terminate with no further action upon the earlier to
occur of (i) the fulfillment of the Obligations and (ii) the date and time, if
any, at which Lessee ceases to be a wholly owned subsidiary of PC Mall or all or
a substantial portion of Lessee’s assets, including its rights under the Lease,
are sold to a third party that is not an affiliate of PC Mall.
 
 
(Signature Page Follows)
 

Error! Unknown document property name.
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, PC Mall has executed this Guaranty as of the date first set
forth above.




PC Mall, Inc.


By:                                                                           
Name:                      
Title:           













IR01DOCS\427645.4                                                             Exhibit
E
 
 

--------------------------------------------------------------------------------

 
